PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FERRADINI et al.
Application No. 15/769,214
Filed: 18 Apr 2018
For: COMPUTER-IMPLEMENTED METHOD FOR THE GENERATION OF ZOOMABLE HIERARCHICAL TEXTS STARTING FROM AN ORIGINAL ELECTRONIC TEXT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed February 11, 2021, under the unintentional provision of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340 the submission required by 37 CFR 1.114; (2) the petition fee of $525, and (3) a proper statement of unintentional delay.

Since the requirements of 37 CFR 1.137(a) were satisfied on February 13, 2021, the petition is granted nunc pro tunc.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  
 
Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.

This application is being referred to Technology Center AU 2174 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



Irvin Dingle
Lead Paralegal Specialist, OPET


cc:   Michael Fainberg
        1301 Avenue of the Americas, Floor 42
        New York, NY  10019